 

10

LL

12
13
14
15
16
17
18
19
20
21
22
23
24
25

- 26
27

28

 

Case 2:18-cv-00659-JLR Document 99 Filed 05/06/19 Page 1 of 6
. The Hon. James. L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CALIFORNIA EXPANDED METAL

PRODUCTS COMPANY, a California
corporation; and CLARK WESTERN Case No, 2:18-cv-00659-JLR
DIETRICH BUILDING SYSTEMS LLC, dba
CLARKDIETRICH BUILDING SYSTEMS, an | sTTPULATED MOTION AND

Ohio limited liability company ORDER TO EXTEND DISCOVERY
CUT-OFF
Plaintiffs,
v. NOTE ON MOTION CALENDAR:
May 6, 2019

JAMES A. KLEIN, an individual;
BLAZEFRAME INDUSTRIES, LTD, a
Washington Company, and SAFTI-SEAL,
INC., a Washington company,

Defendants.

 

 

Pursuant to Local Civil Rule 16(b)(5), and subject to the Court’s approval, Plaintiffs
California Expanded Metal Products Company (“CEMCO”) and Clarkwestern Dietrich Building
Systems LLC, d.b.a. ClarkDietrich Building Systems (“ClarkDietrich”) (collectively Plaintiffs”), |
and Defendants James A. Klein, BlazeFrame Industries, Ltd., and Safti-Seal, Inc. (collectively,
“Defendants”), by and through their counsel of record, move the Court to extend Discovery cut-off

from June 28, 2019 to July 29, 2019 and related dates as set forth below. The requested extension

 

: LANE POWELL Pc
. . . 1420 FIFTH AVENUE, SUITE 4200
Motion And Order To Extend Discovery Cut-Off - 1 P.O. BOX 91302
Case No. 2:15-cv-01096-JLR SEATTLE, WA 98111-9402

206.223.7008 FAX: 206.223.7107

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 99 Filed 05/06/19 Page 2 of 6
. The Hon. James. L. Robart

will not affect the Dispositive Motion cut-off of August 6, 2019, the Pretrial conference set for
November 25, 2019, or the Trial scheduled for December 2, 2019. Good cause exists for the
extension as follows.

STIPULATED MOTION TO EXTEND DISCOVERY CUT-OFF.

Based on the Court’s recent Claim Construction Order, Plaintiffs request an extension of
the Discovery cut-off because Plaintiffs will file a motion for partial summary judgment on their
patent infringement claims by May 10, 2019,! the result of which could partially obviate the need
for expert discovery.

More specifically, on April 17, 2019 the Court issued a 35-page Claim Construction Order,
construing in detail the four patents at issue.” (Dkt. #98.) In light of the Court’s Claim Construction
Order, Plaintiffs diligently requested to meet and confer on the summary judgment motion on April
25, 2019, and the Parties met and conferred on May 2, 2019. (Declaration of Dylan C. Dang, 1.)
Plaintiffs anticipate filing the summary judgment motion on or by May 10, 2019, with a Noting
Date of June 7, 2019. |

Under the Court’s Scheduling Order, opening expert reports are also due on May 10, 2019.
(Dang Decl., 2.) If Plaintiffs prevail on the patent infringement claims, it would obviate the need
for the Parties to retain technical experts to opine on infringement. (Patent validity is not at issue
in the case. (Dkt. #91).) The Parties could thus devote their resources and focus their efforts on

the preparation of expert reports on the issue of damages. On the other hand, if the patent

 

' Defendants filed a motion for summary judgment on June 28, 2018 (Dkt.#72), which was denied
(Dkt. #89).

* U.S. Patent No. 7,681,365 (“the °365 Patent”), U.S. Patent No. 7,814,718 (“the ’718 Patent”),
U.S. Patent No. 8,136,314 (“the ’314 Patent”), and U.S. Patent No. 8,151,526 (“the ’526 Patent”)
(collectively, “the Patents”),

 

LANE POWELL rc
: : 1420 FIFTH AVENUE, SUITE 4200
Motion And Order To Extend Discovery Cut-Off - 2 P.O. BOX 91302

1S ey. SEATTLE, WA 98111-9402
Case No. 2:15-cy-01096-JLR 206.223.7000 FAX: 206,223,7107

 

 
 

BB

SS HAD mH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 99 Filed 05/06/19 Page 3 of 6
The Hon. James. L. Robart

infringement claims are not resolved on summary judgment, the Parties request an extension of

discovery to address the issues pertaining to both patents and damages.

Thus, subject to the Court’s approval, the Parties have stipulated to extending the deadlines

for discovery as follows:

 

 

 

 

 

 

 

 

 

 

 

Event Current Date Proposed Date
Opening Expert Reports due | May 10, 2019 June 17, 2019
Rebuttal Expert Reports due | June 7, 2019 | July 15,2019 °
Discovery cut-off June 28, 2018 July 29, 2019
Dispositive motions (and | August 6, 2019 Unchanged
motions challenging expert . -

witness testimony) due

Pretrial conference November 25, 209 Unchanged
Trial conference December 2, 2019 Unchanged

 

The requested extension will not affect the other dates in the case. As Plaintiffs intend to
file a dispositive motion well before the August 6, 2019 deadline, the extension of expert
discovery will not likely have any impact on the dispositive motion cut-off deadline. The trial
scheduled at the end of the year will also not be affected. Therefore, based on the foregoing, the

parties respectfully request that the Court GRANT this stipulated motion.

The Cowt cautious The porries Tot It ve fot ee fate crteasins
cetring dead ines in this matter, Should The pares Seek to conn
Ae lt Tuy may aol. The cout -p move As matter to the end \\

te Arvind calendar

 

LANE POWELL Pc
; . 1420 FIFTH AVENUE, SUITE 4200
Motion And Order To Extend Discovery Cut-Off - 3 P.O. BOX 91302
Case No. 2:15-cv-01096-JLR . SEATTLE, WA 98111-9402

206,223,7000 FAX: 206.223.7107

 

 
10°

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 99 Filed 05/06/19 Page 4 of 6

May 6, 2019

May 6, 2019

May 6, 2019

May 6, 2019

The Hon. James. L. Robart

Respectfully submitted,
TROJAN LAW OFFICES
by

/s/ R. Joseph Trojan

R. Joseph Trojan (pro hac vice)

9250 Wilshire Blvd.

Beverly Hills, CA

Attorney for Plaintiff,

CALIFORNIA EXPANDED METAL PRODUCTS
COMPANY

/s/ Brian G. Bodine

Brian G. Bodine (WSBA No. 22414)
LANE POWELL PC

1420 Fifth Avenue, Suite 4200
Seattle, WA 98111

- Telephone: 206-223-7000

Attorney for Plaintiff,
CALIFORNIA EXPANDED METAL PRODUCTS
COMPANY

/s/ Ann G. Schoen
Ann G. Schoen (pro hac vice)
FROST BROWN TODD LLC

301 East Fourth Street, Suite 3300
Cincinnati, OH 45202

Telephone: 513-651-6128

Attorney for Plaintiff,

CLARKWESTERN DIETRICH BUILDING
SYSTEMS LLC

/s/ Robert J. Carlson

Robert J. Carlson (WSBA No. 18455)

LEE & HAYES PLLC

701 Pike Street, Suite 1600

Seattle, WA 98101

Telephone: 206-876-6029

Attorney for Plaintiff,
CLARKWESTERN DIETRICH BUILDING

 

LANE POWELL Pc
1420 FIFTH AVENUE, SUITE 4200

Motion And Order To Extend Discovery Cut-Off - 4 P.O, BOX 91302

Case No. 2:15-cv-01096-JLR

SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 

 
oOo NF DD

SO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00659-JLR Document 99 Filed 05/06/19 Page 5 of 6
The Hon. James. L. Robart

SYSTEMS LLC

May 6, 2019 /s/ Patrick C. Bageant

Patrick C. Bageant (No. 44268)
HOLLYSTONE LAW

1775 West State Street, #286
Boise, ID 83702

Telephone: 208-596-5343

Thomas E Loop (No. 27546)

LOOP INTELLECTUAL PROPERTY LAW
1700 Seventh Avenue, Suite 2100

Seattle, WA 98101

Telephone: 206-568-3100

Thomas J. Lloyd, UI (pro hac vice)
Greener Burke Shoemaker Oberrecht PA
950 West Bannock Street Suite 950
Boise, [ID 83702

Telephone: 208-319-2600

Attorneys for Defendants.

IT IS SO ORDERED

Dated: "] Nas QO\A . :
The Honorable James A. Robart

United State District Judge

 

 

LANE POWELL Pc

. . 1420 FIFTH AVENUE, SUITE 4200
Motion And Order To Extend Discovery Cut-Off - 5 P.O, BOX 91302
Case No. 2:15-cv-01096-JLR SEATTLE, WA 98111-2402

206.223.7000 FAX: 206.223.7107

 

 
 

oO

- 10

11
‘12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

oOo ms

 

Case 2:18-cv-00659-JLR Document 99 Filed 05/06/19 Page 6 of 6

CERTIFICATE OF SERVICE

I hereby certify that on May 6, 2019, I filed the foregoing document with the above-
captioned court’s CM/ECF system, which will cause it to be served electronically upon all counsel

of record:

til@elamburke.com

thomas@seattlepatentlaw.com
pbageant@hollystonelaw.com

bob@lechayes.com
JKersting@fbtlaw.com
ASchoen@fbtlaw.com

torjan@trojanlawoffices.com

By:_A/ Brian G, Bodine

0121667,0656744 4845-8624-7532v1

 

Motion And Order To Extend Discovery Cut-Off - 6
Case No. 2:15-cv-01096-JLR

LANE POWELL Pc
1420 FIFTH AVENUE, SUITE 4200
P.O, BOX 91302
SEATTLE, WA 98111-9402
206.223.7000 FAX: 206.223.7107

 

 
